November 1, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          NOEMY LANDAVERDE, Appellant

NO. 14-11-00143-CV                       V.

            THE ESTATE OF HABIBOLLAH ABEDINZADEH, Appellee
                          ____________________



      This cause, an appeal from the judgment in favor of appellee, The Estate of
Habibollah Abedinzadeh, signed January 18, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Noemy Landaverde, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.